IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniel Edwards,                         :
                         Petitioner     :
                                        :
                  v.                    :   No. 420 C.D. 2016
                                        :   Submitted: October 7, 2016
Pennsylvania Board of Probation and     :
Parole,                                 :
                        Respondent      :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE COHN JUBELIRER                     FILED: January 27, 2017


      Before this Court is Kent D. Watkins, Esquire’s (Counsel) Application for
Leave to Withdraw Appearance (Application to Withdraw) on behalf of Daniel
Edwards (Edwards). Edwards petitions for review of the September 28, 2015
Order of the Pennsylvania Board of Probation and Parole (Board) denying
Edwards’ Petition for Administrative Review and affirming its Decision mailed
August 24, 2015, recommitting Edwards as a convicted parole violator (CPV) to
serve 15 months backtime and recalculating Edwards’ maximum sentence date to
March 25, 2018. Appended to Counsel’s Application to Withdraw is a No-Merit
Letter, in which Counsel argues that Edwards’ appeal lacks a basis in law or fact
and is, therefore, without merit. (No-Merit Letter at 1.) Because we conclude that
Counsel’s No-Merit Letter has satisfied the requirements of Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988), and agree that Edwards’ appeal is without merit,
we grant Counsel’s Application to Withdraw and affirm the Board’s Order.
      Edwards pleaded guilty to Robbery and was sentenced to serve three years
to seven years, with a minimum date of August 10, 2012 and a maximum date of
August 10, 2016. (C.R. at 1.) Edwards was released on parole on December 19,
2013 to a community corrections center, where he remained until on or about
March 21, 2014. (C.R. at 15, 41.) Thereafter, Edwards was arrested and charged
with new crimes on August 12 and 13, 2014. (C.R. at 25.) The Board lodged a
warrant to commit and detain Edwards on August 13, 2014. (C.R. at 16.) Edwards
did not post bail on the new charges, and he remained confined in a county jail.
(C.R. at 28.) The Board issued a Notice of Charges and Hearing based on the new
criminal charges, Edwards waived his rights to counsel and a detention hearing on
August 27, 2014, and the Board ordered him detained pending the disposition of
those charges. (C.R. at 42-43, 46.) On March 31, 2015, Edwards pleaded guilty to
two of the charges and was sentenced to a minimum of 35 months and a maximum
of 70 months on one charge and 27 months to 54 months on the second, which was
to run concurrently with the first sentence. (C.R. at 19, 35-36.) Edwards was
returned to the custody of the Department of Corrections (DOC) on April 10, 2015.
(C.R. at 79.)
      On July 17, 2015, the Board received official verification of the new
convictions, and it issued a Notice of Charges and Hearing based on those
convictions. (C.R. at 48-49, 56.) Edwards requested a panel hearing, which was
held on August 3, 2015, at which Edwards was represented by counsel. (C.R. at
51, 55-56.) At the hearing, Edwards’ parole agent testified regarding the new


                                       2
convictions, certified records of the convictions were presented, and Edwards
acknowledged his convictions.      Based on the evidence, the Board voted to
recommit Edwards to serve 15 months backtime, deny him credit for the time he
spent at liberty on parole, and change his maximum date from August 10, 2016 to
March 25, 2018. (C.R. at 58-59, 80.) In recalculating Edwards’ new maximum
date, the Board used August 3, 2015 as the date he was returned to custody, and it
did not credit Edwards with any time he spent in the county jail on the new charges
or for the period between April 10, 2015 and August 3, 2015, when he was housed
in the DOC after his new convictions. (C.R. at 80.)
      Edwards filed a Petition for Administrative Review challenging the Board’s
decision not to give him credit for his time in custody with the DOC from April 10,
2015 to August 3, 2015. (C.R. at 84.) By Order mailed September 28, 2015, the
Board rejected Edwards’ challenge based on Campbell v. Pennsylvania Board of
Probation and Parole, 409 A.2d 980 (Pa. Cmwlth. 1980), because Edwards did not
become available to begin serving time on his original sentence until he had been
recommitted as a CPV, which the Board indicated occurred on August 3, 2015.
(C.R. at 87.) The Board further held that Edwards was not entitled to credit against
his original sentence for his pre-sentence confinement period in county jail
pursuant to Gaito v. Pennsylvania Board of Probation and Parole, 412 A.2d 568
(Pa. 1980), because he was not detained solely on the Board’s detainer. (C.R. at
87-88.) Therefore, the Board affirmed its prior Decision. (C.R. at 88.)
      Edwards filed a pro se Petition for Review with this Court on March 14,
2016 and requested that the Court accept it nunc pro tunc. The Board responded
that it was very possible that Edwards had not been served with a copy of the
September 28, 2015 Board Order “due to the negligence of a third-party or the


                                         3
breakdown of the administrative process” and that it did not oppose the filing of
the Petition for Review nunc pro tunc. (Board’s Answer to Petition for Review ¶¶
15, 18.) By Order dated May 17, 2016, this Court granted Edwards’ application
and accepted Edwards’ Petition for Review nunc pro tunc. In another order issued
that day, this Court appointed the Public Defender of Schuylkill County to
represent Edwards in the action and Counsel, on behalf of the Public Defender,
entered an appearance on Edwards’ behalf on May 27, 2016. Counsel filed an
Amended Petition for Review on June 1, 2016. Counsel now seeks to withdraw
his appearance.
      In order to withdraw an appearance, appointed counsel must submit a letter
which meets the technical requirements of a no-merit or Turner letter. Zerby v.
Shanon, 964 A.2d 956, 960 (Pa. Cmwlth. 2009) (citing Com. v. Wrecks, 931 A.2d
717, 720-21 (Pa. Super. 2007)). In Turner, 544 A.2d at 928, our Supreme Court
stated that, in order to withdraw an appearance, court-appointed counsel must
submit to the court and to his or her client a no-merit letter in which counsel: (1)
“detail[s] the nature and extent of [counsel’s] review”; (2) identifies “each issue
the [client] wished to have raised”; and (3) explains why the issues are meritless.
Counsel is required to serve this letter and counsel’s application to withdraw on his
or her client and is further required to inform his or her client of the right to
proceed pro se or through privately retained counsel. Zerby, 964 A.2d at 960
(internal quotation omitted). “[A] no-merit letter must substantively address each
of the petitioner’s arguments, rather than baldly stating that the claims are without
merit.” Hughes v. Pa. Bd. of Prob. and Parole, 977 A.2d 19, 25 (Pa. Cmwlth.
2009) (citing Hill v. Pa. Bd. of Prob. and Parole, 707 A.2d 1214, 1215-16 (Pa.
Cmwlth. 1998)). The purpose of a Turner letter is to: (1) ensure that counsel has


                                         4
“carefully” discharged his or her duty to his or her client; and (2) to enable “our
independent examination of the merits of the appeal.” Seilhamer v. Pa. Bd. of
Prob. and Parole, 996 A.2d 40, 44 (Pa. Cmwlth. 2010) (citing Presley v. Pa. Bd. of
Prob. and Parole, 737 A.2d 858, 861-62 (Pa. Cmwlth. 1999)). Only if Counsel’s
No-Merit Letter satisfies all of the technical requirements of a Turner letter will we
then conduct an independent review of the merits of the petition for review to
determine if it lacks merit. Zerby, 964 A.2d at 960. If Counsel’s No-Merit Letter
does not satisfy the technical requirements of Turner, we will deny Counsel’s
request and direct Counsel to either file a no-merit letter that complies with Turner
or submit a brief on the merits of Edwards’ Petition for Review. Id.
      At the outset, we note that Counsel has complied with the notice
requirements of a Turner letter. In his Application to Withdraw, Counsel states
that he was including the No-Merit Letter with his Application to Withdraw, which
was sent to this Court and to Edwards. In the No-Merit Letter, Counsel “advis[ed]
. . . Edwards of his right to retain substitute counsel, if he so desires, and of his
right to raise any points which he may deem worthy of merit in a pro se brief filed
with this Honorable Court.” (No-Merit Letter at 3-4.) Counsel also filed with this
Court certificates of service indicating that he sent both the Application to
Withdraw, which had the No-Merit Letter attached, and the No-Merit Letter to
Edwards. Moreover, it is apparent from Counsel’s recitation of the facts at hand
that he has satisfied his obligation to thoroughly review the certified record in this
matter. Zerby, 964 A.2d at 960.
      Turning to the substance of Counsel’s No-Merit Letter, in the Amended
Petition for Review, Counsel set forth Edwards’ issue as whether the Board “failed



                                          5
to give [Edwards] credit for all time served exclusively [on] its warrant.”1
(Amended Petition for Review ¶ 5.) This is the issue that Counsel addresses in his
No-Merit Letter, focusing on Edwards’ contention that he should get credit for the
period of time he was returned to DOC custody until the Board’s revocation
decision.2 (No-Merit Letter at 3.) Citing Campbell and noting that Edwards did
not post bail on the new charges and had not been recommitted as of April 10,
2015, Counsel asserts that Edwards was not entitled to credit against his backtime
until the date the Board issued the action recommitting him as a CPV. (Id.)
Therefore, Counsel maintains that Edwards’ appeal “has no basis in law or in fact
and is, therefore, frivolous.” (Id.)



       1
          Edwards’ pro se Petition for Review raised the following issues: (1) he should have
received “credit for time[]spent in good standing while on parole”; (2) he should have received
credit “for time spent in custody under the Board’s detainer unable to post bail [sic]” from
August 13, 2014 to March 31, 2015, and from when he was returned to DOC custody on April
10, 2015 until the Board’s Decision mailed on August 24, 2015; (3) the Board erred in extending
Edwards’ judicially-imposed sentence when it recalculated his maximum date beyond his
original maximum date; and (4) the Board violated “the Collateral Estoppel Doctrine, Double
Jeopardy, Cruel and Unusual Punishment, Due Process and Equal Protection of the Law Clauses
of the U.S. Constitution.” (Petition for Review ¶¶ 2, 10-11.) However, many of these issues
have been addressed and rejected as being without merit or waived for not being raised before
the Board in the first instance. See, e.g., Young v. Pa. Bd. of Prob. and Parole, 409 A.2d 843,
847 n.8 (Pa. 1979); Rivenbark v. Pa. Bd. of Prob. and Parole, 501 A.2d 1110, 1112-13 (Pa.
1985); Gaito, 412 A.2d at 570-71; Malarik v. Pa. Bd. of Prob. and Parole, 25 A.3d 468, 469 (Pa.
Cmwlth. 2011); Richards v. Pa. Bd. of Prob. and Parole, 20 A.3d 596, 598-600 (Pa. Cmwlth.
2011); White v. Pa. Bd. of Prob. and Parole, 833 A.2d 819, 821 (Pa. Cmwlth. 2003); Torres v.
Pa. Bd. of Prob. and Parole, 765 A.2d 418, 423 (Pa. Cmwlth. 2000); Boswell v. Pa. Bd. of Prob.
and Parole, 512 A.2d 66, 68-70 (Pa. Cmwlth. 1986); U.S. v. Cavell, 425 F.2d 1350, 1352 (3d
Cir. 1970). Thus, it is understandable why Counsel did not include them in the Amended
Petition for Review filed on Edwards’ behalf.
        2
          Counsel misstates the dates at issue using August 10, 2015 and October 3, 2015, instead
of April 10, 2015 and August 3, 2015, which was the period between Edwards’ return to DOC
and the revocation hearing.

                                               6
      Counsel advised Edwards of his right to file a pro se brief or hire new
counsel if he believed that there were other issues he deemed worthy of raising to
this Court, (No-Merit Letter at 3-4), but Edwards has not done either. Absent a
brief from Edwards advising this Court that there are other issues that he believes
are meritorious that are not being raised by Counsel, we conclude that Counsel, in
discussing the issue raised in the Amended Petition for Review, citing to
Campbell, and explaining why Campbell is applicable, has identified the “issue the
[client] wished to have raised” and explained why that issue is without merit.
Turner, 544 A.2d at 928.
      Because Counsel’s No-Merit Letter satisfies the requirements of a Turner
letter, we now conduct an independent review to determine whether the issue
Edwards raises lacks merit. Zerby, 964 A.2d at 960. In Campbell, this Court held
that, although a CPV is required “to serve the balance of his original sentence
before beginning service of a newly-imposed term, ‘this rule only becomes
operative when parole has been revoked and the remainder of the original sentence
becomes due and owing.’” Campbell, 409 A.2d at 981-92 (quoting Richmond v.
Commonwealth, 402 A.2d 1134, 1135 (Pa. Cmwlth. 1979)) (emphasis added).
When Edwards returned to DOC on April 10, 2015, his parole had not yet been
revoked by the Board and, as such, “‘the remainder of [his] original sentence’” was
not yet “‘due and owing.’” Id. (quoting Richmond, 402 A.2d at 1135). This did
not occur until August 3, 2015, which is what the Board used as Edwards’ return to
DOC custody date to compute his new maximum date. We also note, as the Board
did in its Order, that Edwards was not entitled to credit for any of his pre-sentence
confinement because he did not post bail on his new charges and, therefore, was
not confined solely on the Board’s warrant. Gaito, 412 A.2d at 571. Edwards had


                                         7
965 days remaining on his original sentence when he was paroled, and adding that
number of days to August 3, 2015 results, as the Board concluded, in a new
maximum date of March 25, 2018. (C.R. at 80.)
      Accordingly, we grant Counsel’s Application to Withdraw and affirm the
Board’s Order.




                                       ________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                       8
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniel Edwards,                       :
                       Petitioner     :
                                      :
                  v.                  :   No. 420 C.D. 2016
                                      :
Pennsylvania Board of Probation and   :
Parole,                               :
                        Respondent    :



                                    ORDER


     NOW, January 27, 2017, the Application for Leave to Withdraw
Appearance filed by Kent D. Watkins, Esquire is hereby GRANTED, and the
Order of the Pennsylvania Board of Probation and Parole is hereby AFFIRMED.




                                      ________________________________
                                      RENÉE COHN JUBELIRER, Judge